The affidavit in this case charged the defendant with a violation of the Prohibition Law. The trial was had in the circuit court, and, no trial by jury having been demanded as provided by law, the cause was heard and determined by the court without a jury. From a judgment of conviction in which the defendant was fined $250 and costs of the proceedings, the defendant appeals. The appeal is upon the record proper, there being no bill of exceptions, and the trial judge certifies that the time for presenting same has expired, and that no bill of exceptions has been presented to him. The record is without error. All proceedings appear regular, and the judgment of conviction must be affirmed.